Citation Nr: 1020117	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  10-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under 38 U.S.C. chapter 33.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and Army 
Reserves from January 1996 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, 
which found that the Veteran did not qualify for basic 
eligibility for educational assistance under 38 U.S.C. 
chapter 33 based on active duty service after September 10, 
2001.  In April 2010, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in Nashville, Tennessee, which retained jurisdiction over the 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the Veteran's claim for entitlement to Post-
9/11 GI Bill benefits because the Veteran did not have any 
active duty service after September 10, 2001.  An October 
2008 eligibility letter from the RO noted that he had active 
duty service in the Army from July 23, 1996 to October 31, 
1996.

The RO obtained a copy of a letter from the U.S. Department 
of the Army noting the Veteran's discharge date from the Army 
Reserves in February 2005.  The RO also printed out Internet 
forms from Veterans Information Solution, which noted 
information regarding the Veteran's service in the Army and 
the National Guard.  However, the Veteran's official 
personnel records from the service department have not been 
obtained.  In order to determine whether the Veteran had 
active duty service after September 10, 2001, the Board needs 
to obtain official documentation of the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's 
personnel records for his service in the 
Army National Guard and Army Reserves.  
Document all attempts and responses.

2.  If, after any other additional 
development is conducted, the benefit 
sought on appeal remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


